DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 2019/0134891 Mamrak et al. (‘Mamrak hereafter),
U.S. 2017/0176162 Li et al. (‘Li hereafter),
The above references will be referred to hereafter by the names or numbers indicated above. 

Election/Restrictions
Claim 21, submitted on 04/28/2022, is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 21 is dependent upon withdrawn claim 12 that is drawn towards a method for manufacturing a three dimensionally shaped object.  Applicant has elected without traverse on 11/29/2021 Claims 12- 19.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim status:
Claims 1 - 21 are currently being examined. 
Claims 12 – 19 & 21 have been withdrawn.
No Claims have been canceled.
Claims 2, 3 & 20 are objected to for allowable subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 & 4 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0134891 Mamrak et al. (‘Mamrak hereafter), and in view of U.S. 2017/0176162 Li et al. (‘Li hereafter).

		Regarding Claim[s] 1, ‘Mamrak discloses all the claim limitations including: An additive manufacturing apparatus (‘Mamrak, Abst, Fig 3, #300 (large scale additive manufacturing apparatus), Fig 5, #500 (apparatus)) comprising: 
a powder layer (‘Mamrak, Abst, initial building depositing layer of powder at depressed area of build surface, Fig 5, #521 (fresh powdered layer)) forming portion configured to move a flattening mechanism at a predetermined height from a shaping stage to form a powder layer on the shaping stage (‘Mamrak, Abst, Para 0030, Fig 5, #522 (substantially even powder layer), Para 0030, Fig 5, #521 (powder layer) is smoothed over by #511 (recoater blade)); 
an energy beam source configured to radiate an energy beam to the powder layer (‘Mamrak, Abst, Para 0027 - 0028, Figs 3 - 5, #303, #401 (irradiation emission directing device), 
formed by the powder layer forming portion to fuse or sinter the powder layer so that a solidified layer is formed (‘Mamrak, Abst, Para 0012, fusing layer of powder at depressed area); and a contact detection sensor probe (‘Mamrak, Para 0031, #604 (sensor) may be a scanning device similar to a retractable probe or lidar) 
wherein presence or absence of a projection portion (‘Mamrak, Fig 5, #521 (powder layer) projected portion is smoothed over by #511 (recoater blade), ) on a surface of the solidified layer is detected by using the contact detection sensor (‘Mamrak, Fig 6, #604 (sensor) capable of tracing build surface #606). 
Except ‘Mamrak, is silent regarding: a contact detection sensor probe provided with an elastic body, the contact detection sensor being configured to scan a lower end of the probe at a constant height and detect deformation of the elastic body in a scanning direction, 
		However, ‘Li, does teach: Abst, Figs 1 & 5, single 3D micro/ nano contact  contact trigger measuring probe using a leaf spring/ plate #11b supported on a circular ring #11c, the leaf spring deforms, the sensor in the measuring probe detects the deformation. The spring is the elastic body. 
Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide and replace ‘Mamrak’s #604 probe with a plate-like probe as taught by ‘Li in order to provide a 3D micro/ nano contact trigger measuring probe to detect a high precision, high sensitivity and low stiffness (‘Li, Para 0008).

Regarding Claim[s] 4, ‘Mamrak & ‘Li discloses all the claim limitations including: wherein the probe comprises a plurality of plate spring pairs each comprising two plate springs disposed in opposition to each other with a predetermined interval therebetween (‘Li, Para 0007, Fig 5, shows two distinct concentric rings labeled #11b (leaf spring), each ring is a plate) and the contact detection sensor comprises a conduction sensor configured to detect electrical conduction between the two plate springs of each plate spring pair (‘Li, Para 0007, teaches prior art from Eindhover University of Netherlands using a three dimensional contact probe uses a strain gauge, strain gauges are a Wheatstone bridge electrical circuit measuring electrical resistance, electrical resistance and conductivity are reciprocals of each other (https://en.wikipedia.org/wiki/Wheatstone_bridge, and https://en.wikipedia.org/wiki/Electrical_resistivity_and_conductivity)). 

Regarding Claim[s] 5, ‘Mamrak & ‘Li discloses all the claim limitations including: plurality of plate spring pairs are arranged along a predetermined direction (‘Li, Para 0007, Fig 5), and wherein a position of the projection portion in the predetermined direction is detected on a basis of for which of the two plate springs of the plate spring pairs the electrical conduction has been detected  (‘Li, Para 0007, strain gauge, strain gauges use reciprocals of conductivity). 

Regarding Claim[s] 6, ‘Mamrak & ‘Li discloses all the claim limitations including: contact detection sensor is configured to scan the probe along a scanning direction (‘Li, Para 0007, probe is a leaf spring on three directions and the detections of each direction are achieved by inductance, which is a reciprocal of conduction), and 
wherein a position of the projection portion in the scanning direction of the probe is detected on a basis of a scanning position of the plate-like probe at a time when the plate-like probe contacts the projection portion (‘Li, Para 0007). 

Regarding Claim[s] 7, ‘Mamrak & ‘Li discloses all the claim limitations including: powder layer forming portion forms (‘Mamrak, Abst, The steps are repeating until the build surface is a layer that is unified across the build surface), 
on the solidified layer (‘Mamrak, Para 0006, layer by layer manner by sintering or melting the powder material using an energy beam #136), a new powder layer having a thickness larger than a height of the projection portion (‘Mamrak, Para 0030, Powder in the hopper may be deposited to make fresh powder layer #521, which is smoothed over by the recoater blade #511 to make a substantially even powder layer #522.), in a case where the probe has contacted the projection portion (‘Mamrak, Para 0031, surveying method that measures distance to a target). 

Regarding Claim[s] 8, ‘Mamrak & ‘Li discloses all the claim limitations including: case where the probe has contacted the projection portion, 
the powder layer forming portion forms a new powder layer on the solidified layer after removing the projection portion (‘Mamrak, Fig 5, #521 (powder layer) projected portion is smoothed over by #511 (recoater blade).

Regarding Claim[s] 9, ‘Mamrak & ‘Li discloses all the claim limitations including: carriage on which the powder layer forming portion and the contact detection sensor (16) are mounted (‘Mamrak, Para 0027, Fig 6, system of #301 (gantry), #304 (crossbeam), #302 (build unit), #330 (sensor), #306 (mechanism)). 

Regarding Claim[s] 10, ‘Mamrak & ‘Li discloses all the claim limitations including: contact detection sensor is disposed at a position downstream of the powder layer forming portion in a movement direction of the carriage in which the carriage moves when the powder layer forming portion forms the powder layer (‘Mamrak, Fig 1 (Prior Art), Fig 6, system of #301 (gantry), #304 (crossbeam), #302 (build unit), #330 (sensor), #306 (mechanism))). 

Regarding Claim[s] 11, ‘Mamrak & ‘Li discloses all the claim limitations except is silent regarding: first carriage on which the contact detection sensor is mounted; and 
a second carriage configured to independently move on which a second contact detection sensor is mounted. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate ‘Mamrak, Para 0027, Fig 6, system of #301 (gantry), #304 (crossbeam), #302 (build unit), #330 (sensor), #306 (mechanism), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 2 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein  “probe comprises a plate spring band in which a plurality of plate springs are arranged along a predetermined direction  and connected to form a pectinate shape.”
The closest prior art is as cited above ‘Mamrak & ‘Li does not teach the a probe with a plate spring connected to form a pectinate shape. 
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 3. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art neither anticipates nor renders obvious the combination of limitations found in claim 20 with the limitations of claim 1.  Specifically, the prior art does not teach the combination of limitations wherein  “thickness of the powder layer is t, a distance from the shaping stage to the lower end of the probe is set smaller than a distance from the shaping stage to a lower end of the flattening mechanism and larger than (n-1) x 1, before forming an nth powder layer.”
The closest prior art is as cited above ‘Mamrak & ‘Li does not teach the respective sizes, distances and thickness mentioned above.  ‘Mamrak & ‘Li, does not teach the thickness of the powder layer, distance from shaping stage to lower end of the probe to be smaller than the distance from the shaping stage to the lower end of the flattening mechanism and larger than (N – 1) x 1, before powder layer.
Neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  Furthermore, Examiner finds no motivation found to modify the prior art to include the specific limitations of dependent claim 3. To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.



Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. Claim 1 has been amended and is currently rejected by ‘Mamrak and in view of  ‘Li. The rejection above details why the Amendment from 04/28/2022 does not overcome the prior art.

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
05/17/2022